        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

ROBERT S. WOOD,                                      §
                                                     §
             Plaintiff,                              §
vs.                                                  §
                                                     §
CITY OF WARNER ROBINS, GEORGIA,                      §   Civil Action File No.:
                                                     §   5:19-cv-00319-TES
                                                     §
                                                     §   JURY TRIAL DEMANDED
             Defendant.                              §
                                                     §


      PLAINTIFF’S RESPONSE BRIEF TO DEFENDANT’S MOTION TO
                       PARTIALLY DISMISS

                               I. INTRODUCTION

       Robert S. Wood (“Plaintiff”) files this Response Brief to oppose the

Defendant, City of Warner Robins (“Defendant City”) Motion to Partially Dismiss

his claims under 42 USC § 1983 (“Section 1983”) based on an alleged failure to state

a claim, his intentional infliction of emotional distress (“IIED”) and invasion of

privacy claims based on the sovereign immunity bar, and his defamation claim based

on the twin doctrines of sovereign immunity and respondeat superior. Defendant

City also seeks dismissal of Plaintiff’s IIED claim based on a failure to state a claim

under its version of the applicable case law. For each argument, Plaintiff either

provides direct legal authority to rebut the Defendant City’s arguments or files a



                                      Page 1 of 12
        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 2 of 12




Proposed Third Amended Complaint to add the allegations that Plaintiff believes are

missing from the Second Amended Complaint. At bottom, this case involves serious

legal violations by a mayor and fire chief who intentionally released confidential

medical information to the press, citizens and employees that was gathered in

violation of Georgia’s employer substance testing laws1 (O.C.G.A. § 34-9-415 et

seq.) as they engaged in a multi-pronged approach to force Plaintiff to retire through

ridicule, embarrassment and duress. Despite the existence of confidentiality laws,

personnel policies, tort laws and federal statutes prohibiting the exact behavior

meted out to Plaintiff, the mayor and fire chief chose to push on and ignore even the

advice of the Defendant City’s Director of Human Resources who warned them of

violating the law as they repeatedly abused the Plaintiff.

      II. PLAINTIFF REQUESTS LEAVE OF COURT TO FILE HIS
    PROPOSED THIRD AMENDED COMPLAINT TO RESOLVE THE
              ADEQUACY OF HIS SECTION 1983 CLAIM

      After reviewing Defendant City’s motion to dismiss his Section 1983 claim,

Plaintiff has decided to seek leave to amend this claim and has filed herewith a

proposed Third Amended Complaint which should address any argument by the

Defendant City that Plaintiff cannot state a Section 1983 Claim. Plaintiff requests

that the Court grant him leave to amend.


1Compliance with O.C.G.A. 34-9-415 et seq. to include Confidentiality
O.C.G.A. § 34-9-420 is required by the State Board of Workers’ Compensation for
employers who qualify for the Drug-Free Workplace Program.

                                      Page 2 of 12
        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 3 of 12




III. PLAINTIFF’S THREE TORT CLAIMS ARE NOT BARRED BY THE
DOCTRINE OF SOVEREIGN IMMUNITY BECAUSE DEFENDANT CITY
  HAS EXTENSIVE INSURANCE COVERAGE APPLICABLE TO THE
                    CLAIMS STATED HERE

      Plaintiff is perplexed by Defendant City’s attempt to get his tort claims

dismissed as even the Defendant City motion admits that sovereign immunity is

waived “by the purchasing [of] liability insurance which covers an occurrence for

which the defense of sovereign immunity is available, and then only to the extent of

the limits of such coverage.” (Mot. To Partially Dismiss, p.8). A basic internet search

of Georgia Municipal Association (GMA) pulls up a website2 which shows that the

Defendant City is a Member of GMA. The website describes various liability

insurance programs enjoyed by members. Under the tab “Property & Liability

Insurance, Other Resources” the insurance platform boasts about “a long-standing

partnership between GMA and Elarbee, Thompson, Sapp & Wilson, LLP - with

many training programs and an extensive Helpline available to members to handle

any call involving labor and employment law and established by defense counsel in

this case. When Plaintiff’s counsel read defense counsel's sovereign immunity

argument, Plaintiff’s counsel requested a copy of the Defendant City’s insurance


2
  The judicial notice rule clearly allows the court to rely on information contained
on a valid website under the circumstances presented by Defendant City’s Partial
Motion to Dismiss. The relevant website can be found at http://www.gacities.com
See Federal Rule of Evidence 201. See TRIAL BY GOOGLE: JUDICIAL
NOTICE IN THE INFORMATION AGE, Northwestern University Law Review,
Vol. 108, 1137 (2014).

                                      Page 3 of 12
        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 4 of 12




policy but Plaintiff’s counsel refused to provide the policy because “discovery” had

not yet begun in this case.

      Based on the above, the Court has clear evidence at this earliest stage of this

case that a liability insurance policy exists and discovery will reveal the extent of

coverage and liability limits that will frame the capped amount of the sovereign

immunity waiver at issue here. The watershed decision by the Georgia Supreme

Court in Hiers v. City of Barwick 262 Ga 129, 414 SE2d 647 (Ga. S. Ct. 1992) holds

that (i) there is a complete waiver of sovereign immunity “to the extent of available

insurance”, and (ii) the very insurance policy offered/provided to Defendant City

through its Georgia Municipal Association (GMA) membership as previously cited

as the GMA website above (Georgia Interlocal Risk Management Agency,

sometimes referred to as “GIRMA”) qualifies as insurance for purposes of the

waiver of sovereign immunity. See also CSX Transportation, Inc., v. City of Garden

City, 277 Ga. 248, 588 S.E.2d 688 (Ga. S. Ct. 2003)( sovereign immunity of Georgia

city waived to the extent of liability coverage).

      Despite the existence of an insurance policy and the clear law on waiver,

Defendant City has filed a motion to dismiss Plaintiff’s claims for IIED, invasion of

privacy and defamation based on an allegation that in a complaint against any city

in Georgia the plaintiff must allege a waiver of immunity. Yet the cases cited by

Defendant City, Jackson v. City of Hazlehurst, No. CV 212-035, 2013 WL 3874765



                                       Page 4 of 12
        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 5 of 12




@ *8 (M.D. Ga. July 25, 2013), Murray v. Ga Dep’t of Transp., 284 Ga App 263,

265, 644 S.E.2d 290, 293 (Ga. Ct. of Appeals 2007), and Anderson v. City of

Columbus, Georgia 374 F. Supp. 2d 1240, 1255 (M.D. Ga. 2005) were all decided

on summary judgment and after the plaintiff had a full discovery period to develop

the facts needed to either establish a waiver of sovereign immunity or fail to do so.

The Plaintiff in this case deserves the same chance to take discovery on the whole

issue of insurance and its impact on the shield of sovereign immunity.3

     IV. PLAINTIFF’S IIED CLAIM IS NOT SUBJECT TO DISMISSAL AT
    THE EARLY PLEADING STAGE DUE TO THE AGGRAVATED ABUSE
      EVIDENT HERE AND ONCE THE COURT APPLIES THE PROPER
                    LEGAL STANDARD IN GEORGIA

       Defendant City’s motion correctly lays out the legal standards for IIED claims

but relies on cases decided on motions for summary judgment and are not relevant

to motions to dismiss. Moreover, one case cited, Fox v. Ravinia Club, Inc., 220 Ga.

App. 260, 414 S.E.2d 243 (Ga. Ct. App. 1991) was dismissed on statute of

limitations grounds, not on substance grounds involving whether allegations of

abuse rose to the outrageous conduct standard such that a jury must decide an IIED

claim on its merits.



3  Out of an abundance of caution, Plaintiff has moved to file a Third Amended
Complaint which adds the insurance aspect and the waiver of sovereign immunity
allegations to each tort claim. Plaintiff requests that the Court allow the filing of the
attached Third Amended Complaint to cure any argument that Plaintiff’s Complaint
pleading is deficient on the waiver of sovereign immunity issue.

                                       Page 5 of 12
        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 6 of 12




      Far more relevant to the case at hand is the IIED principle that states that “the

existence of an employer-employee relationship may produce a character of

outrageousness that otherwise not exist.” Marta v. Mosley, 280 Ga. App. 486, 492

(Ga. Ct. App. 2006). In Sevcech v. Ingles Mkts., 474 S.E.2d 4 (Ga. Ct. App. 1996),

the Court of Appeals reversed the grant of summary judgment and ordered a jury

trial where a shopper was publicly accused of shoplifting and arrested despite no

items being found on his person. The Court found a triable issue of fact on both the

outrageous nature of the supermarket’s conduct and the deposition testimony of the

Plaintiff that his emotional distress was severe because the event still “makes him

sick” and he is “full of shame and cannot look at his children.” The factual parallels

with the Sevcech case here where Plaintiff as the Defendant City’s Deputy Chief

being publicly accused by the mayor and fire chief in interviews, email, television

clips, social media and newspaper articles of being disciplined because of alcohol

use warrants a denial of Defendant City’s partial motion to dismiss targeting

Plaintiff’s IIED claim.




                                      Page 6 of 12
        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 7 of 12




  V. PLAINTIFF’S DEFAMATION CLAIMS ARE NOT SUBJECT TO
  DISMISSAL BASED ON RESPONDEAT SUPERIOR AND, IN ANY
   EVENT, PLAINTIFF SHOULD BE PERMITTED TO AMEND HIS
COMPLAINT TO ADD MAYOR RANDY TOMS AND FIRE CHIEF ROSS
           MOULTON AS INDIVIDUAL DEFENDANTS

      Defendant City argues that because respondeat superior does not apply to any

defamation claim against the Defendant City, the defamatory actions of its mayor

and fire chief cannot be imputed to the Defendant City. This argument misses the

point that if a libelous statement was made by the mayor or fire chief and either of

them were acting in the course and scope of his employment when he published the

slander or libel, then the Defendant City can be held liable for the slander or libelous

remarks. See Southland Corp. v. Garren, 138 Ga. App. 246 (Ga. Ct. App. 1976). In

Macon Tel. Pub. Co. V. Elliott, 165 Ga. App. 719 (Ga. Ct. App. 1983), the

newspaper-appellant ran an article describing the Plaintiff-Juror as having made up

her mind to acquit a defendant in a criminal trial before jury deliberations had begun.

Like the Defendant City here, the newspaper argued that its reporter’s defamatory

statements could not be imputed to the newspaper. In rejecting this contention, the

Court of Appeals stated: “[w]e find no merit in appellant's contention that even if

the reporter had knowledge of falsity it could not be imputed to appellant, as the rule

in Georgia in libel is that the malicious conduct of an employee is imputed to the

employer provided it is within the scope of his authority.” Atlanta Journal Co. v.

Doyal, 82 Ga. App. 321, 335, supra. Accord Garren v. Southland Corp., 237 Ga.



                                       Page 7 of 12
        Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 8 of 12




484, 485 (228 SE2d 870). Here, the issue of whether Toms and Moulton were acting

within the scope of their authority when they defamed the Plaintiff is a question that

will require discovery in this case.

      Although Plaintiff believes he has a valid claim against the Defendant City

for defamation, the Defendant City’s mayor and fire chief published in newspapers,

the internet and even a news piece of television mention defamatory statements

about Plaintiff for an almost two-week period in August 2019. Accordingly,

Plaintiff is asking this Court to approve his filing a Third Amended Complaint to

name the mayor and fire chief as individual defendants to his defamation claim.

                                VI. CONCLUSION

      In conclusion, this Court should deny all aspects of Defendant City’s partial

motion to dismiss. Plaintiff points out that (i) the Proposed Third Amended

Complaint clearly states a proper Section 1983 claim, (ii) sovereign immunity

requires discovery because immunity is waived to the full extent of the applicable

insurance coverage and thus the tort claims for IIED, invasion of privacy and

defamation are viable, (iii) Plaintiff’s alternative arguments seeking dismissal of the

IIED and defamation claims are inconsistent with the case law developed in Georgia,

and (iv) Plaintiff’s punitive damages prayer is fully supported by his claims for IIED,

invasion of privacy and defamation. It is time for discovery to begin and for




                                       Page 8 of 12
       Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 9 of 12




Defendant City to explain its extreme actions towards Plaintiff that cut across his

extensive employment experience and tenure with Defendant City.

      Respectfully submitted this 24th day of March 2020.

                                               s/ James E. Voyles
                                               James Everett Voyles
                                               Georgia Bar No. 729016
                                               The Voyles Law Firm, P.C.
                                               680 Village Trace, Suite 20D
                                               Marietta, Georgia 30067
                                               (770) 999-6700
                                               jvoyles@voyleslaw.com




                                     Page 9 of 12
      Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 10 of 12




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), the undersigned counsel certifies that the

foregoing PLAINTIFF’S RESPONSE BRIEF                 TO   DEFENDANT’S MOTION   TO

PARTIALLY DISMISS was prepared in Times New Roman, 14-point font, in

accordance with Local Rule 5.1(C).

      This 24th day of March 2020.

                                       THE VOYLES LAW FIRM, P.C.

                                       /s/ James E. Voyles
                                       James E. Voyles
                                       Georgia Bar No. 729016
                                       680 Village Trace, Suite 20D
                                       Marietta, Georgia 30067
                                       Telephone: (770) 999-6700
                                       Facsimile: (770) 999-6701
                                       Email: jvoyles@voyleslaw.com
                                       Attorney for Plaintiff




                                     Page 10 of 12
       Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 11 of 12




                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

ROBERT S. WOOD,                                      §
                                                     §
             Plaintiff,                              §
vs.                                                  §
                                                     §
CITY OF WARNER ROBINS, GEORGIA,                      §   Civil Action File No.:
                                                     §   5:19-cv-00319-TES
                                                     §
                                                     §   JURY TRIAL DEMANDED
             Defendant.                              §
                                                     §

                          CERTIFICATE OF SERVICE

      I hereby certify that on the 24th day of March 2020, I electronically filed the

foregoing PLAINTIFF’S RESPONSE BRIEF TO DEFENDANT’S MOTION

TO PARTIALLY DISMISS with the Clerk of Court using the CM/ECF system,

which will automatically send electronic notification of such filing to the following

counsel of record:

                                 Sharon P. Morgan
                                  Laura A. Denton
                      Elarbee, Thompson, Sapp & Wilson, LLP
                              229 Peachtree Street, NE
                               800 International Tower
                               Atlanta, Georgia 30303
                       Email: morgan@elarbeethompson.com
                       Email: denton@elarbeethompson.com
                              Attorneys for Defendants

      Respectfully submitted this the 24th day of March 2020.



                                     Page 11 of 12
Case 5:19-cv-00319-TES Document 31 Filed 03/24/20 Page 12 of 12




                            THE VOYLES LAW FIRM, P.C.

                            /s/ James E. Voyles
                            James E. Voyles
                            Georgia Bar No. 729016
                            680 Village Trace, Suite 20D
                            Marietta, Georgia 30067
                            Telephone: (770) 999-6700
                            Facsimile: (770) 999-6701
                            Email: jvoyles@voyleslaw.com
                            Attorney for Plaintiff




                          Page 12 of 12
